Nichols, Judge.
The State Highway Department in the writs of error in the present cases assigns error on the judgments of the, trial court dismissing its appeals from the awards of the appraisers in condemnation cases. The condemnees’ motions to' dismiss were based, among other things, on the fact that the condemnor had failed to pay or tender to the condemnees or pay into the registry of the court for the benefit of the condemnees the amount of the awards of the appraisers. Held:
These eases are controlled by the decision of the Supreme Court in the, case of Woodside v. City of Atlanta, 214 Ga. 75 (3) (103 S. E. 2d 108), wherein it was held: “Tender to the condemnees of the 'assessors’ award of compensation for the property sought to be condemned, or payment of it into' the registry of the court on their refusal to accept it, was a condition precedent to the condemnor’s right to file and prosecute an appeal to a jury in the superior court. . .” Accordingly, the judgments of the superior courts must be affirmed.

Judgments affirmed.


Felton, C. J., and Quillian, J., concur.